Exhibit 10.7

SUMMARY OF FISCAL 2012 EXECUTIVE OFFICER BONUS PLAN

For the twelve month period ending June 30, 2012, each executive officer of
Cardiovascular Systems, Inc. (the “Company”) is eligible to receive cash
incentive compensation pursuant to the Fiscal 2012 Executive Officer Bonus Plan
(the “Bonus Plan”) as follows:

Revenue and Adjusted EBITDA Goals

Reciept of cash incentive compensation for fiscal 2012 is based on the Company’s
achievement of revenue and adjusted EBITDA financial goals. Adjusted EBITDA is
defined as EBITDA with stock compensation added back into the calculation, in
addition to an add-back of depreciation and amortization. Target bonus amounts
are weighted evenly between these two goals. None of the executive officers is
subject to individual goals under the Bonus Plan. Target bonus levels as a
percentage of base salary are 75% for the President and Chief Executive Officer
and 50% for the other executive officers. Depending upon the Company’s
performance against the goals, participants are eligible to earn 50% to 175% of
their target bonus amount for adjusted EBITDA and 50% to 175% of their target
bonus amount for revenue; however, in the event of extraordinary revenue or
adjusted EBITDA performance above the goals set by the Board, the participants
could receive incentive payments greater than 175% of their targets based on
extrapolation of the bonus-to-performance ratio set forth in the Bonus Plan,
with no maximum payout set under the Bonus Plan. The Bonus Plan criteria are the
same for all of the executive officers.

Management by Objective Targets

The Bonus Plan also provides “management by objective” (MBO) targets related to
certain predetermined clinical trial and sales (specifically, average devices
sold per account) milestones for the first six months and last six months of
fiscal 2012. Achievement of the MBO targets could result in additional cash
bonuses to executive officers for each target achieved of 3.75% of their annual
base salaries for each of the periods. The Board also has authority to grant,
with Compensation Committee approval, additional discretionary MBO cash bonuses
of up to 20% of annual base salary for any executive officer.

Other Incentives

Executive officers are also entitled to receive bonuses (payable in either cash
or stock, at the discretion of the Compensation Committee) of up to 25% of
annual base salary upon the Company’s achievement of certain profitability
goals.